 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RUSSELL W. OTTO,                                  No. 2:19-cv-00425 MCE GGH P
12                       Petitioner,
13           v.                                         ORDER
14    CYNTHIA TAMPKINS,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding in pro se with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On October 7, 2019, petitioner filed a motion to stay pursuant to

19   Rhines v. Weber, 544 U.S. 269 (2005). ECF No. 18. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 4, 2019, the magistrate judge filed findings and recommendations herein

22   which were served on all parties and which contained notice to all parties that any objections to

23   the findings and recommendations were to be filed within fourteen days. ECF No. 20. Neither

24   party has filed objections to the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28   ///
                                                       1
 1         1. The findings and recommendations filed November 4, 2019, ECF No. 20, are

 2   ADOPTED in full;

 3         2. Petitioner’s motion to stay and hold the petition in abeyance, ECF No. 18, is DENIED.

 4         IT IS SO ORDERED.

 5   Dated: February 4, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
